DETAILED ACTION
This action is in response to application 16/992919, filed on 8/13/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2017/0193400, hereinafter “Bhaskar.”
Regarding claim 1, Bhaskar anticipates “A method of guiding a semiconductor manufacturing process, (see, e.g., Bhaskar, para 5; “Fabricating semiconductor devices such as logic and memory devices typically includes processing a substrate such as a semiconductor wafer using a large number of semiconductor fabrication processes”) the method comprising: 
receiving semiconductor manufacturing process data corresponding to a target semiconductor product; (see, e.g., Bhaskar, fig. 2 & associated text; para. 109)
generating first semiconductor characteristic data corresponding to the semiconductor manufacturing process data by using a technology computer-aided design (TCAD) model, the TCAD model being trained through machine learning based on training data including TCAD simulation data; (see, e.g., Bhaskar, fig. 2 & associated text; para. 110)
generating second semiconductor characteristic data corresponding to the semiconductor manufacturing process data by using a compact model, the compact model being generated based on information of measurement of at least one semiconductor characteristic of a first semiconductor product; (see, e.g., Bhaskar, fig. 2 & associated text; para. 111)
generating, based on the first semiconductor characteristic data and the second semiconductor characteristic data, a plurality of process policies respectively corresponding to a plurality of strategic references, by using a plurality of strategy models; (see, e.g., Bhaskar, fig. 2 & associated text; para. 69, 112) and 
providing a final process policy corresponding to the target semiconductor product based on the plurality of process policies.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 112).
Regarding claim 2, Bhaskar anticipates “The method of claim 1, further comprising receiving a decision weight from a user, wherein the providing the final process policy includes determining, based on the decision weight, the final process policy from the plurality of process policies.” (see, e.g., Bhaskar, para. 82-83, 106-8).
Regarding claim 3, Bhaskar anticipates “The method of claim 2, wherein the decision weight includes a priority order of at least one semiconductor characteristic.” (see, e.g., para. 106-8).
Regarding claim 4, Bhaskar anticipates “The method of claim 3, wherein the at least one semiconductor characteristic includes at least one selected from electrical characteristics of a semiconductor product, structural characteristics of the semiconductor product, electrical characteristics of at least one element of the semiconductor product, and structural characteristics of the at least one element.” (see, e.g., Bhaskar, para. 109).
Regarding claim 5, Bhaskar anticipates “The method of claim 3, wherein the determining the final process policy includes determining, as the final process policy, a process policy having a high priority with respect to the at least one semiconductor characteristic corresponding to the decision weight, among the plurality of process policies.” (see, e.g., para. 106-8).
Regarding claim 6, Bhaskar anticipates “The method of claim 1, further comprising receiving an output setting for setting at least one semiconductor characteristic corresponding to the target semiconductor product, (see, e.g., Bhaskar, para. 82-83, 106-8)
wherein the generating the first semiconductor characteristic data includes generating, from an output of the TCAD model, the first semiconductor characteristic data including the at least one semiconductor characteristic corresponding to the output setting, (see, e.g., Bhaskar, fig. 2 & associated text; para. 110) and 
the generating the second semiconductor characteristic data includes generating, from an output of the compact model, the second semiconductor characteristic data including the at least one semiconductor characteristic corresponding to the output setting.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 111).
Regarding claim 7, Bhaskar anticipates “The method of claim 1, wherein the plurality of strategy models include a first strategy model and a second strategy model, (see, e.g., Bhaskar, para. 82-83, 106-8)
wherein the first strategy model includes a decision model trained based on a first strategic reference among the plurality of strategic references, (see, e.g., Bhaskar, fig. 2 & associated text; para. 71, 111) and 
wherein the second strategy model includes a decision model trained based on a second strategic reference among the plurality of strategic references.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 71, 112).
Regarding claim 8, Bhaskar anticipates “The method of claim 7, wherein the plurality of process policies include a first process policy and a second process policy, wherein the first process policy is generated by using the first strategy model based on the first strategic reference, and wherein the second process policy is generated by using the second strategy model based on the second strategic reference.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-71, 88-90, 111-12).
Regarding claim 9, Bhaskar anticipates “The method of claim 7, wherein the plurality of strategic references include at least one selected from a risk taking degree, a priority order value of each of a plurality of semiconductor characteristics, and a target range of each of the plurality of semiconductor characteristics.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-70, 88-90, 111-12).
Regarding claim 10, Bhaskar anticipates “The method of claim 1, wherein the compact model is updated based on information of measurement of a plurality of semiconductor characteristics of the first semiconductor product using external measuring equipment.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-71, 88-90, 111-12).
Regarding claim 11, Bhaskar anticipates “The method of claim 1, wherein the generating the plurality of process policies includes: generating comparison result data based on a result of comparing the first semiconductor characteristic data with the second semiconductor characteristic data; and generating the plurality of process policies based on the comparison result data by using the plurality of strategy models.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-70, 111-12).
Regarding claim 13, Bhaskar anticipates “The method of claim 1, wherein the TCAD model includes a plurality of TCAD sub models, wherein each of the plurality of TCAD sub models is trained based on a different piece of the training data, and wherein the training data includes at least one selected from a threshold voltage, gain, linearity, a breakdown voltage, oxide degradation, a junction and/or tunneling leakage current, a capacitance-voltage curve, a current-voltage curve, a drain current-gate voltage curve, a drain voltage-drain current curve, a profile image of a semiconductor product, and a field image of the semiconductor product.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-70, 88-90, 111-12).
Regarding claim 14, Bhaskar anticipates “The method of claim 13, wherein the first semiconductor characteristic data is obtained by inputting the semiconductor manufacturing process data to the TCAD model and combining a plurality of pieces of data respectively output from the plurality of TCAD sub models.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-70, 88-90, 111-12).
Regarding claim 15, Bhaskar anticipates “The method of claim 13, wherein the compact model includes a plurality of compact sub models, and wherein the plurality of compact sub models are respectively updated based on information of measurement of different semiconductor characteristics of the first semiconductor product, the plurality of compact sub models being respectively trained in correspondence to the plurality of TCAD sub models.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-70, 88-90, 111-12).
Regarding claim 17, Bhaskar anticipates “An electronic device for guiding a semiconductor manufacturing process, (see, e.g., Bhaskar, para 5; “Fabricating semiconductor devices such as logic and memory devices typically includes processing a substrate such as a semiconductor wafer using a large number of semiconductor fabrication processes”) the electronic device comprising: 
a display; at least one non-transitory computer-readable medium; and at least one processor configured to execute instructions stored in the at least one non-transitory computer-readable medium, (see, e.g., Bhaskar, fig. 1 sec. 102; para. 64, 109, 116-118) wherein the at least one processor is further configured to: 
receive semiconductor manufacturing process data corresponding to a target semiconductor device; (see, e.g., Bhaskar, fig. 2 & associated text; para. 109)
generate first semiconductor characteristic data corresponding to the semiconductor manufacturing process data by using a technology computer-aided design (TCAD) model, the TCAD model being trained through machine learning based on training data including information about a plurality semiconductor characteristics; (see, e.g., Bhaskar, fig. 2 & associated text; para. 110)
generate second semiconductor characteristic data corresponding to the semiconductor manufacturing process data by using a compact model, the compact model being generated based on information of measurement of at least one semiconductor characteristic of a first semiconductor device; (see, e.g., Bhaskar, fig. 2 & associated text; para. 111) and 
generate, based on the first semiconductor characteristic data and the second semiconductor characteristic data, a plurality of process policies corresponding to a plurality of strategic references by using a plurality of strategy models, and control the display to display at least one of the plurality of process policies as a process policy corresponding to the target semiconductor device.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69, 112-13).
Regarding claim 18, Bhaskar anticipates “The electronic device of claim 17, wherein the plurality of strategy models include a first strategy model and a second strategy model, (see, e.g., Bhaskar, para. 82-83, 106-8)
wherein the at least one processor is further configured to generate a first process policy by using the first strategy model based on a first strategic reference among the plurality of strategic references, (see, e.g., Bhaskar, fig. 2 & associated text; para. 71, 111) and 
wherein the at least one processor is further configured to generate a second process policy by using the second strategy model based on a second strategic reference among the plurality of strategic references.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 71, 112).
Regarding claim 19, Bhaskar anticipates “The electronic device of claim 17, wherein the plurality of strategic references include at least one selected from a risk taking degree, a priority order value of each of a plurality of semiconductor characteristics, and a target range of each of the plurality of semiconductor characteristics.” (see, e.g., Bhaskar, fig. 2 & associated text; para. 69-70, 88-90, 111-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaskar and USPGPUB 2005/0267882, hereinafter “Aupperlee.” 
Regarding claim 16, Bhaskar discloses “The method of claim 1,” but does not appear to disclose the limitation “further comprising: receiving user information; and identifying an authority level of the user information, wherein the providing the final process policy includes providing at least a part of the final process policy according to the identified authority level.” Stated differently, Bhaskar does not disclose user information describing authority levels and using said information to manage users of system. However, Aupperlee discloses “an enterprise level user management system” wherein “Various users logged into workbench 810 are allowed to do various tasks depending upon their privilege level. For example, a particular user may not be allowed to create triggers 622 but may be able to run already defined projects 620 and view the results thereof.” (Aupperlee, para. 51). 
Bhaskar and Aupperlee are directed toward control systems and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the user management of Aupperlee with the fabrication management of Bhaskar, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to restrict certain actions or functions or design choices to properly qualified and permissioned users. Accordingly, the instant claim is unpatentable over the combination of Bhaskar and Aupperlee. 
Regarding claim 20, Bhaskar discloses “An electronic system for guiding a semiconductor manufacturing process, (see, e.g., Bhaskar, para 5; “Fabricating semiconductor devices such as logic and memory devices typically includes processing a substrate such as a semiconductor wafer using a large number of semiconductor fabrication processes”) the electronic system comprising: a communication unit; a display; a processor (see, e.g., Bhaskar, fig. 1 sec. 102; para. 64-65, 109, 116-118) configured to: 
receive semiconductor manufacturing process data corresponding to a target semiconductor device; (see, e.g., Bhaskar, fig. 2 & associated text; para. 109)
output first semiconductor characteristic data corresponding to the semiconductor manufacturing process data by using a technology computer-aided design (TCAD) model, the TCAD model being trained through machine learning based on training data including TCAD simulation data; (see, e.g., Bhaskar, fig. 2 & associated text; para. 110)
output second semiconductor characteristic data corresponding to the semiconductor manufacturing process data by using a compact model, the compact model being generated based on information of measurement of at least one semiconductor characteristic of a first semiconductor device; (see, e.g., Bhaskar, fig. 2 & associated text; para. 111)
generate a plurality of process policies based on the first semiconductor characteristic data and the second semiconductor characteristic data; (see, e.g., Bhaskar, fig. 2 & associated text; para. 69, 112).
Bhaskar does not appear to disclose “a management device configured to receive user information from the processor and transmit, to the processor, information about an authority level corresponding to the user information, wherein the processor is further configured to control the display to display at least a part of the plurality of process policies based on the information about the authority level.” Stated differently, Bhaskar does not disclose user information describing authority levels and using said information to manage users of system. However, Aupperlee discloses “an enterprise level user management system” wherein “Various users logged into workbench 810 are allowed to do various tasks depending upon their privilege level. For example, a particular user may not be allowed to create triggers 622 but may be able to run already defined projects 620 and view the results thereof.” (Aupperlee, para. 51). 
Bhaskar and Aupperlee are directed toward control systems and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the user management of Aupperlee with the fabrication management of Bhaskar, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to restrict certain actions or functions or design choices to properly qualified and permissioned users. Accordingly, the instant claim is unpatentable over the combination of Bhaskar and Aupperlee.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191